Barker, J.
That an ordinary weaver, whose usual work is merely to operate a loom, is not a person “ intrusted with and exercising superintendence, whose sole or principal duty is that of superintendence,” within the meaning of the St. of 1887, c. 270, § 1, cl. 2, merely because it is also her duty, when her loom gets out of repair, to notify the loom-fixer to put it in order, is too plain for discussion. The weaver was no more than the plaintiff’s fellow servant, and the rulings were right.

Exceptions overruled.